Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

First Commonwealth Financial Corporation (hereinafter “Employer”) and Thaddeus
J. Clements, his heirs, executors, administrators, successors, and assigns
(collectively referred to hereafter as “Employee”), agree to and intend to be
legally bound by the following:

1. Last Day of Employment. Employee’s last day of employment with Employer will
be or has been September 9, 2011. Effective that day (“Effective Date”),
Employer shall agree to accept Employee’s voluntary resignation which Employee
offers by signing below.

2. Consideration. In consideration for signing this Agreement and General
Release (“Agreement”) and in consideration of Employee’s adherence to the
promises made herein, Employer agrees that:

(a) Employer will pay Employee severance in the form of salary continuation for
a period of seventy-two (72) weeks in the amount of Employee’s normal base
salary, less lawful deductions, with payments beginning on the first regular pay
day following the execution of this Agreement and the expiration of the
revocation period set forth in Paragraph 4; and

(b) Employer will pay Employee a gross amount of Fifteen Thousand Dollars
($15,000) payable in two checks as follows:

 

  i. $3,500 allocated to Employee for alleged attorneys’ fees and made payable
to Samuel J. Cordes & Associates; and

 

  ii. $11,500, minus applicable taxes and withholdings, allocated to Employee
for alleged lost wages and made payable to Employee.

These amounts shall be subject to applicable withholdings and taxes. A form 1099
will be issued with check (i), and a Form W-2 shall be issued in connection with
check (ii). The settlement checks shall be delivered to Attorney Cordes within
ten (10) days of the expiration of the revocation period set forth in Paragraph
4 and Attorney Cordes providing Employer with a W9. ; and

(c) If Employee converts one or more of his Employer provided basic life
insurance policy, voluntary life insurance policy or long term care insurance
policy to a private policy, Employer will agree to reimburse Employee the cost
of such continuing coverage for the length of the severance period set forth in
2(a) up to a maximum of $500 per month with the balance of any remaining
payments being paid by Employee. All other Employer provided benefits shall
terminate upon the Effective Date; and

(d) Employer shall engage the services of O’Connor, O’Connor and Lordi within
sixty (60) days of the expiration of the revocation period set forth in
paragraph 4 to provide outplacement services to Employee up to a maximum of
$14,000; and.

(e) Employee currently has a loan from Employer with the amount of the
outstanding principal balance being approximately $36,300. Employee shall be
required to satisfy this loan by paying off all principal and interest when due
pursuant to the payment terms as they existed prior to the Effective Date -
specifically, monthly payments equal to accrued interest and one ninety-sixth
(1/96) of the outstanding principal balance; and

 

   1 of 6    Privileged and Confidential



--------------------------------------------------------------------------------

(f) Employee currently has a mortgage on his home through Employer. The terms of
that mortgage shall remain the same after the Effective Date as they were prior
to the Effective Date; and

(g) If Employee should die during the severance period set forth in 2(a), any
remaining payments due and owing under 2(a) will be paid, in the same manner and
time as above, by Employer to Employee’s designated beneficiary that he names
here: My designated beneficiary for such payments is Donna Lee Clements; and

(h) Upon the expiration of the revocation period in paragraph 4 and retroactive
to the Effective Date, Employee shall become a consultant to Employer per the
terms of Exhibit A. Employer has represented that it does not expect to retain
Employee’s Services under the Consulting Agreement, and Employee has no
expectation that he will be retained for such Services; and

(i) If Employee applies for unemployment benefits requiring Employer to
designate the reason for Employee’s separation from employment, Employer shall
characterize it as a “separation from employment - willful misconduct not
alleged.” Employer shall take no affirmative actions seeking to preclude
Employee’s recovery of unemployment benefits; and

(j) On the first regular pay day following the execution of this Agreement and
the expiration of the revocation period set forth in Paragraph 4, Employer shall
reimburse Employee for 15 accrued, unused PTO days.

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the benefits specified in Paragraph “2”
above, except for Employee’s execution of this Agreement and the fulfillment of
the promises contained herein.

4. Revocation. Employee may revoke this Agreement for a period of seven
(7) calendar days following the day Employee executes this Agreement. Any
revocation within this period must be submitted, in writing, to Matthew Tomb,
General Counsel of Employer, at 22 North Sixth Street, Indiana, Pennsylvania
15701, and state, “I hereby revoke my acceptance of our Agreement.” The
revocation must be personally delivered to Tomb or mailed to Tomb certified
mail, return receipt requested and postmarked within seven (7) calendar days of
execution of this Agreement. This Agreement shall not become effective or
enforceable until the revocation period has expired.

5. General Release of Claims.

(a) Employee knowingly and voluntarily releases and forever discharges Employer,
its parent, affiliates, subsidiaries, divisions, predecessor companies, their
successors and assigns, their affiliated and predecessor companies and the
current and former employees, attorneys, shareholders, members, officers,
directors and agents thereof and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of Employer (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
demands, liabilities, obligations, promises, controversies, damages, rights,
actions and causes of action, known and unknown, which the Employee has or may
have against Releasees as of the date of execution of this Agreement, examples
include, but are not limited to, any alleged violation of:

 

   2 of 6    Privileged and Confidential



--------------------------------------------------------------------------------

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protection Act;

 

  •  

The Workers Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Equal Pay Act of 1963;

 

  •  

The Genetic Information Nondiscrimination Act;

 

  •  

The Family and Medical Leave Act;

 

  •  

Uniformed Services Employment and Reemployment Rights Act;

 

  •  

The Pennsylvania Human Relations Act;

 

  •  

The Consolidated Omnibus Budget Reconciliation Act of 1985;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (all of the above collectively referred to as
“Claims”).

(b) This release is intended to be a general release, and excludes only those
claims under any statute or common law that Employee is legally barred from
releasing. Employee is advised to seek independent legal counsel if Employee
seeks clarification on the scope of this release. Signing this Agreement does
not waive Employee’s right to seek a judicial determination of the validity of
Employee’s release of rights arising under the Age Discrimination in Employment
Act

(c) Nothing herein is intended to or shall preclude Employee from filing a
charge with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation. Employee, however, explicitly
waives any right to file a personal lawsuit or receive monetary damages that the
agency may recover against Releasees, without regard as to who brought any said
complaint or charge.

(d) Other than filing suit to determine the validity of Employee’s release under
the ADEA as set forth in 5(b) or filing a charge consistent with 5(c), Employee
covenants not to file any lawsuit, charge, complaint, allegation or cause of
action in any forum regarding his employment with or his termination of
employment from Employer. If Employee breaches this covenant, he agrees to
forfeit any and all consideration offered to him in this Agreement.

6. Affirmations. Employee represents and agrees by signing below that Employee
has not been denied any leave or benefit requested, has received the appropriate
pay for all hours worked for Employer and has no known workplace injuries or
occupational diseases. Employee affirms that Employee has not filed, nor has
Employee caused to be filed, nor is Employee presently a party to any claim,
complaint, or action against Releasees in any forum or form. Other than the
consideration set forth in Paragraph 2, Employee further affirms that Employee
has been paid and/or has received all

 

   3 of 6    Privileged and Confidential



--------------------------------------------------------------------------------

leave (paid or unpaid), compensation, wages, bonuses and/or commissions to which
Employee may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses and/or commissions are due to Employee, except as provided in
this Agreement. Employee acknowledges that Employee received with this Agreement
a COBRA notice advising of Employee’s rights under COBRA.

Employee agrees that as of the date this Agreement is executed, Employee has no
knowledge of any perceived or alleged failure by Employer to comply with
federal, state or local laws and regulations governing Employer which Employee
has failed to disclose to Employer.

7. Confidentiality. Employee agrees not to disclose any information regarding
the existence or substance of this Agreement, except to Employee’s spouse, tax
advisor, and an attorney with whom Employee chooses to consult regarding
Employee’s consideration of this Agreement except as compelled to do so by
process of law. Employee shall be permitted to make a limited disclosure to the
Outplacement Service referred to in paragraph 2(d) to facilitate his job search
provided it does not disclose the monetary terms of this Agreement.

8. Return of Confidential Information and Documents. Employee hereby confirms
that he has returned to Employer all documents, memoranda, letters,
correspondence, electronic mail, notes, plans, records, reports, lists and other
documents, including hard and electronic copies, relating to Employer’s business
and that he has not retained copies of this information in any form whatsoever.
If Employee subsequently discovers any such material, he will promptly return it
to Employer, marked to the attention of the General Counsel. Employee confirms
that he has returned to Employer, on or prior to the Effective Date, any and all
of Employer’s property in his possession, including but not limited to credit
cards, security key cards, telephone cards and identification cards.

9. Current Employment. Employee waives any claim or right to reinstatement,
recall or future employment with Releasees as defined in Paragraph 5 herein.
Employee agrees that he will not seek reemployment with Releasees.

10. Letter of Reference. Employer’s CEO shall draft and sign a letter of
reference in a mutually agreed upon form attached hereto as Exhibit B.

11. Public Announcement. Employer shall issue a public announcement concerning
Employee’s resignation from Employer in a mutually agreed upon form attached
hereto as Exhibit C. Employer shall also, in due course, make an internal
announcement containing similar content as Exhibit C and expanding upon the
transfer of responsibilities.

12. Mutual Nondisparagement. Employee agrees that he shall not, in writing or
orally, or through conduct, disparage, deprecate, discredit, vilify or otherwise
say anything negative about Releasees. Employee agrees never to disparage the
services, products, customers, or employees of Releasees. These prohibitions
include, without limitation, any such statements made through use of social
media sites, such as FaceBook or Twitter. Current members of Employer’s
Executive Leadership Team and current members of Employer’s Board of Directors
(“Restricted Persons”) shall not, in writing or orally, or through conduct,
disparage, deprecate, discredit, vilify or otherwise say anything negative about
Employee. These prohibitions include, without limitation, any such statements
made through use of social media sites, such as FaceBook or Twitter. To the
extent Restricted Persons are asked to comment on Employee, their remarks, if
any, shall be consistent with those contained in Exhibit B.

 

   4 of 6    Privileged and Confidential



--------------------------------------------------------------------------------

13. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the principles of conflicts of law.

14. Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

15. Nonadmission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Employer, or evidence of
any liability or unlawful conduct of any kind.

16. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.

17. Entire Agreement. No prior or contemporaneous oral or written agreements or
representations may be offered to alter the terms of this Agreement which, along
with Exhibits, represents the entire agreement of the parties with respect to
the subject matter hereof. To the extent Employee has entered into an
enforceable agreement with Employer that contains provisions that are not in
direct conflict with provisions in this Agreement, the terms of this Agreement
shall not supersede, but shall be in addition to, any other such agreement.

18. Section 409A. This Agreement will be administered, interpreted and construed
in compliance with Section 409A of the Internal Revenue Code (“Section 409A”),
the regulations issued thereunder or any exception thereto. For purposes of this
Agreement, separation pay is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4). With respect to
payments, if any, subject to Section 409A (and not excepted therefrom), each
such payment is paid as a result of a permissible distribution event, and at a
specified time, consistent with Section 409A. Employee has no right to, and
there shall not be, any acceleration or deferral with respect to payments
hereunder. Employee acknowledges and agrees that Releasees shall not be liable
for, and nothing provided or contained in this Agreement will obligate or cause
the Releasees to be liable for, any tax, interest or penalties imposed on
Employee related to or arising with respect to any violation of Section 409A

19. Signatures. This Agreement may be executed in counterparts, any such copy of
which to be deemed an original, but all of which together shall constitute the
same instrument.

20. Assignment. Employer and Releasees have the right to assign this Agreement,
but Employee does not. This Agreement inures to the benefit of the successors
and assigns of the Employer, who are intended third party beneficiaries of this
Agreement.

EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER
EXECUTION. UNDER NO CIRCUMSTANCES SHALL EMPLOYEE HAVE MORE THAN 60 DAYS FROM THE
EFFECTIVE DATE TO SIGN AND DELIVER THIS AGREEMENT, OTHERWISE THIS AGREEMENT
SHALL BE

 

   5 of 6    Privileged and Confidential



--------------------------------------------------------------------------------

WITHDRAWN HAVING NO FORCE OR EFFECT. EMPLOYEE IS HEREBY ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE PRIOR TO EXECUTION OF THIS
AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN PARAGRAPH “2” ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

By:  

/s/    John J. Dolan

   

/s/    Thaddeus J. Clements

  Employer     Employee Date:  

September 14, 2011

    Date:  

September 9, 2011

 

   6 of 6    Privileged and Confidential